 CINCINNATI ENQUIRER275The Cincinnati Enquirer, Inc., a Division of Gansat,Inc.andThe CincinnatiNewspaperGuild,Local 9,the Newspaper Guild,AFL-CIO. Case9-CA-23190April 24, 1990DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND DEVANEYOn May 18,1988,Administrative Law JudgeDavid L. Evans issued the attached decision. TheGeneral Counsel and the Charging Party Unionfiled exceptions and supporting briefs, and the Re-spondent filed a brief opposing the exceptions.The National Labor RelationsBoardhas delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified below and to adopt therecommended Order.We agree with the judge that the Respondentdid not unlawfully refuse to bargain with respect toitsmerit pay proposal. The General Counsel'stheory of the case was that the Respondent's insist-ence on its proposal for unilateral control of meritpay without referenceto minimumwage standards,viewed in the context of its proposal that there beno arbitration of grievances and its proposal con-cerning ano-strikeclause(which was withdrawnduring the course ofbargaining),constituted an in-sistenceon unilateral control of all wages, and thatthisposition, in and of itself, violated Section8(a)(5).Accepting this theory of the complaint, asdid the judge, we find that the General Counseldidnot establish that the Respondent insistedduring negotiations on control of its entire wagesystem. Thus, although there is some evidence thattheRespondent's initialwage proposal also con-templated unilateral control of new hires' wages, itisnot established that the Respondent insisted onthis-point." Further, notwithstanding that the elimi-nationof minimum wage scales and related con-tract provisions, part of the Respondent's proposal,would have done away with the nonmerit wage in-creasesof the previous collective-bargaining agree-ment, there is no indication on this record that theRespondent's proposal extended to unilateral re-ductions ' in wages. The evidence indicates that inthe negotiations that followed from the wage pro-posal, the parties focused primarily on the Re-spondent's specific purpose to unilaterally controlwage increases.Thus, the record establishes thatinsofar asitswage proposal was concerned, theRespondent insisted only on unilateral control ofwageincreasesfor unit employees, which under theRespondent's proposalwould be premised onmerit.Accordingly, the General Counsel did notprove that the Respondent sought unilateral con-trolof all wages and we therefore affirm thejudge's conclusion that the Respondent's insistenceon its proposal, in and of itself, was not unlawfulbad-faith bargaining in light of our recent decisioninColorado-Ute Electrical Assn.,295NLRB 607(1989). 2In a preliminaryruling,the judge concluded thatthe Regional Director was "without authority" toissue a complaint alleging that the Respondent's ne-gotiating position concerning grievance arbitrationand a no-strike clause was independently violativeof Section 8(a)(5). This statement is erroneous. Thecontents and issuance of the complaint, determinedprior to the hearing and adjudication of the merits,are matterssolelywithin the prosecutorial author-ity of the General Counsel. The exercise of this au-thority is not reviewable by the Board, includingits judges, or by the courts. See, e.g.,NLRB v.Food & Commercial Workers Local 23,484 ' U.S. 112(1987).We note that the judge's "striking" of thecomplaintallegationsto the extent that theyaverred ,this independent 8(a)(5) violation was im-material, because the General Counsel's interpreta-tion of the complaint, set forth above, never com-prised this separate 8(a)(5) allegation. Thus, thejudge's ruling did not limit the introduction of evi-dence or his findings in a mariner prejudicial to theGeneral Counsel's case.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.2 CompareHarrah'sManna Hotel & Casino,296 NLRB 1116 fn. 1(1989) (insistence on controlling all aspects of wages found to be one partof a pattern of conduct supporting a finding of bad-faith bargaining inviolation of Sec. 8(a)(5)).Because there was no allegation here that theRespondent unplemented its meet increase proposal by granting such in-creases without consulting the Union as to timing or amounts, this casedoes not present the additional issue, decided inColorado-Ute,of the law-fulness of such unilateral implementation.Garey E. Lindsay, Esq.,for the General Counsel.John B. Jaske, Esq.,of Arlington, Virginia, andRobert A.Klingler,Esq.,of Cincinnati, Ohio, for the Respondent.David Jonathan Cohen, Esq. (Barr & Peer),of Washing-ton,D.C., for the Charging Party.iThe recordindicatesthat the Union did not explicitly reject thisaspect of the proposal,but sought only to obtain further information onthis item.298 NLRB No. 41 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. Thismatterwas tried before me on October 28, 1987, oncharges filed under the National Labor Relations Act(theAct), by the Cincinnati Newspaper Guild, Local 9,the Newspaper Guild, AFL-CIO (the Union) and upon acomplaint issued by General Counsel against the Cincin-nati Enquirer, Inc., a Division of Gansat, Inc. (Respond-ent).The charge was filed by the Union on June 9, andthe complaint issued on July 24, 1986. The complaintwas withdrawn by the Regional Director on January 12,1987, and, after appeal by Charging Party, reinstated inpart on September 17, 1987. As reissued by the RegionalDirector, the complaint alleged that Respondent violatedSection 8(a)(5) and(1) by insisting in contract negotia-tions that the Union, as collective-bargaining representa-tive for certain of Respondent's employees, agree to amerit wage system which had no minimum wage ratesand which system was to be administered exclusively byRespondent. The complaint further alleged that fromMay 1985 to May 1986 Respondentinsisted,withoutagreeingto arbitration,on a no-strike clause in any col-lective-bargainingcontract agreed to by the parties. Re-spondent filed an answer admitting jurisdiction but deny-ing the commissionof any unfair labor practices. At thehearing Respondent moved to dismiss the complaint in-sofar as it alleged as a violation of Section 8(aX5) Re-spondent's no-strike and arbitration positions. In supportof the motion Respondent introduced, as Respondent'sExhibit 1, a letter dated July 29, 1987, from the Office oftheGeneral Counsel, Office of Appeals, addressed toDonald J. Cohen, counsel for the Charging Party. Thedecision of the Office of Appeals was as follows:... the appealissustainedin part and denied inpart. It was concluded that the Employer's bargain-ing position pertaining to a merit wage system with-out minimumwages raised Section 8(a)(5) and (1)issueswarrantingBoard determination based onrecord testimony developed at a hearing before anAdministrative Law Judge. With respect to the re-maining contentions raised on appeal the appeal isdenied substantially for thereasonsset forth in theRegional Director's letter of January 12, 1987.The Regional Director's letter of January 12, 1987, haddismisseda contention by Charging Party that the Re-spondent's insistenceon a no-strike clause and refusal toagree to arbitration (and Respondent's posture on severalother bargainingissues) violated Section 8(a)(5).I granted Respondent's motion to strike the allegationregarding to arbitration and no-strike because it appearedtome that those allegations had been previously dis-missed by the Regional Director and the dismissal wasaffirmed by the General Counsel's Office of Appeals. Itherefore concluded that the Regional Director waswithout authority to issue a complaint alleging Respond-ent's no-arbitration/no-strike position as violative of theAct. In the briefs submitted, the General Counsel doesnot urge reinstitution of those allegations of the com-plaint; the Charging party does. I adhere to my rulingfor the reason stated at the hearing.Respondent, the General Counsel, and the ChargingParty have filed briefs which have been carefully consid-ered.FINDINGS OF FACT1.JURISDICTIONAt all times material, Respondent, a Delaware corpo-ration with an office and place of business in Cincinnati,Ohio, has been engaged in the publication and generalcirculation ofThe Cincinnati Enquirer,a daily newspa-per.During the 12 months preceding the issuance of thereissued complaint, a representative period, Respondent,in the course and conduct of its business operations de-rived gross revenuesin excessof $200,000, held member-ship in, or subscribed to, various interstate news servicesincluding the Associated Press, New York Times WireService, andWashington Post Wire Service, publishedvarious nationally syndicated features and advertised var-ious nationally sold products, including Radio ShackElectronic Products, Ford and Mercury automobiles,and J. C. Penny Co. clothing. During the same period,Respondent in the course and conduct of its operationspurchased and received at its Cincinnati facilities prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from suppliers located at points outside the Stateof Ohio. Therefore, Respondent is, and has been at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe Union is now and has been at all times material alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Union is the successor to the Enquirer EditorialEmployees Professional Association (EEEPA), a labororganizationwhich represented Respondent's news de-partment employees until 1984. EEEPA's last collective-bargainingagreement with Respondent expired on Feb-ruary 29, 1984. Their agreement contained a merit paysystem which included minimumwage scalesbased onemployees' job classifications and experience. The agree-ment further permitted Respondent to grant merit wageincreaseson top of the stated minimums. The EEEPAagreement further contained grievance, arbitration andno-strike clauses.In December 1983, EEEPA affiliated with the News-paper Guild. On December 24, 1984, the Union succeed-ed EEEPA and was certified as the representative of Re-spondent's editorial division employees.The parties conducted 30 bargainingsessionsbetweenApril 16, 1985, and September 1987. A complete agree-ment was not reached. At time of trial the only issuesseparatingthe parties were whetherminimum scales, in CINCINNATI ENQUIRER277addition to merit increases, should be established andwhether there should be binding arbitration.At the firstbargaining session theUnion proposed tocontinue all provisions of the last EEEPA contractexcept with respect to certain specified sections. AmongtheEEEPA contractsectionsproposed by the Unionwere those of article 3. Article 3.01 provided that em-ployeeswould be paid specified minimums for the 3years of the contract according to their classificationsand the experienceratingswhich they had received. Sec-tion 3.02 provided for placement of employees in classifi-cations.Article 3.03 provided:Managementwill evaluate a probationary employ-ee's performance within the first six (6) months ofemployment. Thereafter, each employee and his/herdepartment head will annually review the employ-ee's performance within one (1) month before orafter the employee's six(6)month anniversary date.The department head will notify the employee thata performance review is occurring at the com-mencementof the review. The department headshall show the written performance review to theemployee. Nothing in this Contract shall be con-strued to alter or modify the right of an employeeto bargain with the Management for salaryincreasesbeyond those contractually specified, or restrict thepractice of Management to grant meritincreases.The Union's initial proposal did not include a request forspecific wageincreases.On May 20, 1985,in its initialproposal, Respondentproposed to delete sections 3.01, 3.02, and 3.03 and sub-stitute for section 3.03 the following:Managementwill evaluate a probationary employ-ee's performance within six months of employment.Thereafter, each employee and his/her departmenthead will annually review the employee's perform-ance within one month before or after the employ-ee's sixmonth anniversary date. The departmenthead will notify the employee that a performancereview is occurring at the commencement of thereview. The department head will show the writtenperformance review to the employee. Pay increaseswill be based on such reviews.The above merit pay proposal was presented by Com-pany Attorney and Chief Negotiator John Jaske. Jaskethen told the union negotiators that the details of Re-spondent's proposed merit pay system would be forth-coming.Jaske added that Respondent was proposing toeliminate arbitration because of abuse of the process bythe Union in thepast.Jaske proposed to continue theprohibition of strikes or other refusals to work duringthe terms of the contract. Jaske also stated that Respond-ent wasproposing to eliminate the, preexisting picket lineclausewhich allowed employees to refuse to workbehind picket lines of other unions.In the followingsessionsJaske repeated Respondent'sopposition to arbitration and any provision permittingstrikes by the bargaining unit employees. Jaske testifiedthat "repeatedly" he explained Respondent's position forwanting wage increases to be determined solely on thebasis of merit review:That position was, essentially, that the individualsthat the Union represented were journalists wereprofessionals, that they should be reviewed on thatbasis, that it was difficult to-you should not arbi-trarily set pay on the basis of scales or classifica-tions for people who were writers, reporters, edi-tors, et cetera, that the proper type of a pay pro-gram from our point of view in order to judge thesubjective capabilities of one reporter versus an-other, one copy editor versus another, was a per-formance driven program which provided for meritpay as a result.I said that while we were not taking anythingaway from mailers or janitors or the other classifi-cations that were represented by the other unionsthere,we felt journalists should be viewed in a dif-ferent light, that journalists, as I said before, wereprofessionals.What makes a good journalist is asubjective determination and what differentiates agood reporter or one reporter from another, oneeditor from another, one artist from another, ismuch more subjective than simply the capabilitiesof a journeyman mailer or a janitor or someone likethat, so we felt that merit pay and-driven by aperformance evaluation program, was the propermethodology, to be used, the proper type of payprogram to be utilized.On October 29, at the 17th bargaining session, theUnion submitted a counterproposal on wages which pro-vide for a 10-percent across-the-board wage increase foreach of the years 1984, 1985, and 1986 plus a continu-ation of the merit pay provision of the expired EEEPAcontract. Respondent's agentsrejected this proposal.In January 1986, Respondent transmitted to the Unionproposed appraisal forms pursuant to which Respondentintended to implement merit pay increases through thelife of any contract reached. The appraisal forms listedvarious subjective and objective criteria by which super-visorswould rate employees. Consistent with Respond-ent's above-quoted proposal, the final determination as tothe amount of any wage increase was to be decided bythe editor on the basis of management's appraisal of indi-vidual merit.On February 4, 1986, the Union submitted a list ofwritten questions regarding how the past and proposedmerit pay systems worked. Respondent answered thesequestions.The answer to the last question was that formerit wage increases "criteria include, but are not limit-ed to professional experience, special training and educa-tion, demonstrated skill."Following that session the Union made reductions initsdemands for minimum and longevity wageincreases;these were refused by Respondent on the basis that it de-sired to implement a system of merit wage increasesonly. The Union repeatly argued that a system of wageincreases based on management appraisal of merit, with-out any possible review by arbitration, was an unwork- 278DECISIONSOF THE NATIONALLABOR RELATIONS BOARDable and unfair system. Respondent's negotiators alwaysmet this argument for arbitration with a reply that Re-spondent did not wish to arbitrate every wage rate in theunit.On May 26, 1986, Respondent withdrew its demandsfor a no-strike clause, but then and thereafter Respondentinsistedon its merit pay proposal, refused to agree to anywage minimums,and refused to agree to arbitration ofsalaries(or any other matter which might be in dispute).B. Analysis and ConclusionsAt the hearing, the General Counsel's opening state-ment concluded:Just to recap or to summarize my comments, yourhonor, it is our position and the evidence will show,that their insistence-the proposals they made withrespect to wages, arbitration and no strike, amount-ed toa per serefusal to bargain on their part.In the brief, the General Counsel argues:Respondent's insistence fromMay 1985 to May1986 on a merit wage system withno minimumwage rates, coupled with a no-strike clause and noarbitrationclause,unlawfully impeded the parties'chances of reaching an agreement, and . . . Re-spondent's continuedinsistenceon its no minimumwage position after it apparently dropped itsdemand for a no-strike clause on May 28, 1986 alsoviolated Section 8(a)(1) and (5) of the Act.While not using the term"per se"in the brief, it is clearthat the General Counsel is continuing to argue that Re-spondent's bargaining with respect to wages constitutes aper se violation of the Act.InNLRB v. American National Insurance Co.,343 U.S.395 (1952), the employer involved insisted upon a clauseretaining:The right to select and hire, to promote to a betterposition, to discharge, demote for discipline forcause, and to maintain discipline and efficiency ofemployees and to determine the schedules of workas recognized by both unionandcompany as theproper responsibility and prerogative of manage-ment to be held and exercised by the company.The trial examiner (now administrative law judge) heldthat the employer had a right to bargain for inclusion ofsuch management-rights clauses but, upon review of theentirenegotiations, and certain other of respondent'sconduct including unilateral actions, concluded that theemployer had engaged in a pattern of bargaining in badfaith.The Board agreed with the trial examiner on othermatters but held that the insistence upon the manage-ment-rights clause "constituted, quite apart from re-spondent's demonstrated bad faith,per seviolations ofSections 8(a)(5) and (1)." The Board ordered the em-ployer to cease refusing to bargain "by insisting as a con-dition of agreement, that the said union agree to a provi-sionwhereby respondent reserves to itself the right totake unilateral action with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment." The court of appeals refused to enforcethe Board's Order regarding the bargaining for a man-agement-rights clause but otherwise enforced the Board'sOrder.On review the Supreme Court noted that, "as has longbeen recognized, performance of the duty to bargain re-quires more than a willingness to enter upon a sterile dis-cussion of union-management differences." But the Courtfurther noted: "The Act does not compel any agreementwhatsoever between employees and employers. Nor doesthe Act regulate the substantive terms governing wages,hours and working conditions which are incorporated inan agreement." 395 U.S. 402. The Court further notedthat Section 8(d) of the National Labor Relations Actwas passed in response to fears that the Board in othercases had gone too far in passing upon what proposalsand counterproposals should be made by the parties tobargaining.'The Court interpreted the statute:Thus it is now apparent from the statute itself thatthe Act does not encourage a party to engage infruitlessmarathon discussions at the expense offrank statement in support of his position. And it isequally clear that that the Board may not, either di-rectly or indirectly, compel concessions or other-wise sit in judgment upon the substantive terms ofcollective bargaining agreements.The Court summarized the Board's position thusly:Conceding that there is nothing unlawful in includ-ing a managementfunctions clause in a labor agree-ment, the Board would permit an employer to "pro-pose" such a clause. But the Board would forbidbargaining for any such clause when the union de-clines to accept the proposal, even where the clauseisoffered as a counterproposal to a Union demandfor unlimited arbitration. Ignoring the nature of theUnion's demand in this case, the Board takes theposition that employers subject to the Act mustagree to include in any labor agreement provisionsestablishing fixed standards for work schedules orany other condition of employment. An employerwould be permitted to bargain as to the content ofthe standards so long as he agrees to freeze a stand-ard into a contract.Bargainingformore flexibletreatment of such matters would be denied employ-ers even though the result may be contrary tocommon collective bargaining practice in the indus-try.' Sec. 8(d) of the Act provides:For the purposes of this section, to bargain collectively is the per-formance of the mutual obligation of the employer and the represent-ative of the employees to meet at reasonable tunes and confer ingood faith with respect to wages, hours, and terms and conditions ofemployment, or the negotiation of any agreement or any questionarising thereunder, and the execution of a written contract incorpo-rating any agreement reached if requested by either party, but suchobligation does not compel either party to agree to a proposal or re-quire the making of a concession. CINCINNATIENQUIRER279The Court rejected the Board's position stating,Whether a contract should contain a clause fixingstandards for such matters as work scheduling orshould provide for more flexible treatment of suchmatters is an issue for determination across the bar-gaining table, not by the Board. If the latter ap-proach is agreed upon, the extent of union and man-agement participation in the administration of suchmatters is itself a condition of employment to besettled by bargaining.Accordingly, we reject the Board's holding thatbargaining for the management functions clauseproposed by Respondent was,per se,an unfair laborpractice.Any fears the Board may entertain thatuse of management functions clauses will lead toevasion of an employer's duty to bargain collective-ly as to "rates of pay, wages, hours and conditionsof employment" do not justify condemning all bar-gaining for management functions clauses coveringany "condition of employment" asper seviolationsof the Act. The duty to bargain collectively is to beenforced by application of the good faith bargainingstandards of Section 8(d) to the facts of each caserather than by prohibiting all employers in every in-dustry from bargaining for management functionsclausesaltogether.ThusAmerican National Insurance Co.establishes thatthe Board cannot prohibit an employer from bargainingfor flexibility in determining terms and condition of em-ployment, including wage rates, especially where, ashere, the Unioninsistson unlimited arbitration. TheBoard has, recognized this and has not, sincethe an-nouncement ofAmericanNational InsuranceCo.,heldthat an employer commits a per se violation of the Actby insisting upon flexibility in determining conditions ofemployment.'The General Counsel and the Charging Party havesubmitted extensive briefs citing cases in which employ-ers' acts of insistence on unilateral control of wages havebeen held to be indicia of bad-faith bargaining in viola-tion of Section 8(a)(5) and (1). I need not list and distin-guish thesecasesindividually. All of the cited cases holdthat conduct similar to Respondent's (insisting on theright to determine wages unilaterally, with or withoutarbitration refusals and with or without no-strike de-mands) constitutesan elementof bad faith, but none ofthe cases hold that insistence on unilateral control ofwages, without more, constitutes a violation of Section8(a)(5), as is alleged.Respondent is not alleged to have engaged in a courseof overall bad-faith bargaining as was the case in each ofthe cases cited by the General Counsel and the ChargingParty. If an allegation of overall bad-faith bargainingwere part of this case, the proof of Respondent's conductmay have supported such a theory. We shall neverknow. The General Counsel's opening statement made itclear that the complaint issued on a per se theory, andthat is the basis upon which the case was tried. More-over, the narrowness of the complaint herein can haveonly one objective: an order against Respondent that itcease and desist from"insistingas a condition of agree-ment, that the . . . Union agree to a provision wherebythe Respondent reserves to itself the right to take unilat-eral action with respect to rates of pay." This would beprecisely the order which was specially condemned bythe Supreme Court inAmerican National Insurance Co.,supra.Accordingly, I shall recommend the complaint be dis-missed.ORDERSThe complaint is dismissed in its entirety.2 The one case cited by the Charging Party which would appear toappraise employer conduct under a per se theory,Aluminum Oil Co.,39NLRB 1286 (1942), issued approximately 10 years beforeAmerican Na-tional Insurance.8 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRulesand Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102 48 of the Rules, be adopted by theBoard and all objections to themshallbe deemed waived for all pur-poses.